Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
March 1, 2018, by and among Leaf Group Ltd. (the “Company”) and Daniel Weinrot
(the “Consultant”).

RECITALS

 

A. The Consultant currently serves as Executive Vice President-Legal & General
Counsel of the Company pursuant to that certain Second Amended and Restated
Employment Agreement with the Company, dated December 1, 2014, as amended by
that certain resignation notice dated March 1, 2018 (the “Employment
Agreement”).

 

B. The Company and the Consultant mutually desire to transition the Consultant’s
role with the Company from that of General Counsel of the Company to that of a
non-employee consultant to the Company, effective as of the close of business on
April 1, 2018 (the “Transition Date”).

 

C. The Consultant and the Company mutually desire that, effective as of the
close of business on the Transition Date, the Employment Agreement will
terminate, this Agreement will supersede and replace the Employment Agreement in
its entirety and the Consultant will cease to be an employee of the Company and
will thereupon become an independent contractor of the Company performing
consulting services. The Consultant desires to perform such services on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Consultant hereby agree as follows:

1.    Resignation. The Consultant hereby (a) resigns from his position as
Executive Vice President-Legal and General Counsel of the Company and from all
other offices held with the Company and/or its subsidiaries (if any), and
(b) terminates his employment with all such entities, in each case, effective as
of the close of business on the Transition Date. The Company and the Consultant
acknowledge and agree that the termination of the Consultant’s employment as of
the close of business on the Transition Date shall constitute a termination of
employment by the Consultant “without Good Reason” pursuant to Section 4(b) of
the Employment Agreement. As of the close of business on the Transition Date,
the Employment Agreement shall terminate and shall be of no further force and
effect, and neither the Company nor the Consultant shall have any further
obligations pursuant thereto.

2.    Services and Compensation

(a)    Services and Base Compensation.



--------------------------------------------------------------------------------

(i) During the Term (as defined below), the Consultant shall provide such
transition services (the “Services”) in the Consultant’s areas of expertise and
work experience as may be mutually agreed by the Consultant and the Board of
Directors of the Company (the “Board”) and/or the Chief Executive Officer of the
Company. The Consultant may enter into other consulting or employment
relationships that do not conflict with the Consultant’s obligations hereunder.

(ii)    Compensation for Services. In consideration for the performance of the
Services, during the Term the Company shall pay or provide to the Consultant a
fee of $25,000 per month (the “Base Compensation”), payable monthly in advance.

(b)    Employment Termination Payments and Benefits. In addition to the Base
Compensation, subject to and conditioned upon the Consultant’s execution and
delivery to the Company of an effective release of claims in substantially the
form attached hereto as Exhibit A (the “Release”) within twenty-one (21) days
following the Transition Date and non-revocation of such Release during any
applicable revocation period:

(i)    The Consultant shall remain eligible to the receive an Annual Bonus (as
defined in the Employment Agreement) in respect of 2017 services in accordance
with the Employment Agreement and consistent with the 2017 annual bonuses
received by the Company’s senior executives. The Annual Bonus, if not paid prior
to the Effective Date, will be paid on the earlier of (A) the date on which 2017
annual bonuses are paid generally to the Company’s senior executives, but no
later than April 15, 2018 or (B) within three (3) business days of the date on
which this Agreement is terminated by the Company pursuant to Section 3(a)(ii)
hereof.

(ii)    During the period commencing on the Transition Date and ending on the
last day of the Term or, if earlier, the date on which the Consultant becomes
eligible for coverage under the group health plan of a subsequent employer (of
which eligibility the Consultant hereby agrees to give prompt notice to the
Company) (in any case, the “COBRA Period”), subject to the Consultant’s valid
and timely election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder, the
Company shall continue to provide the Consultant and the Consultant’s eligible
dependants with coverage under its group health plans, at the same levels as
would have applied if the Consultant’s employment had not been terminated on the
Transition Date, based on the Consultant’s elections in effect on the date
hereof), provided, however, that (A) if any plan pursuant to which such benefits
are provided ceases prior to the expiration of the period of continuation
coverage to be exempt from the application of Section 409A (as defined below)
under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover the Consultant under its group health
plans (including because taxes or penalties would be imposed on the Company in
connection with such continuation coverage), then, in either case, an amount
equal to each remaining Company subsidy shall thereafter be paid to the
Consultant as currently taxable compensation in substantially equal monthly
installments over the remaining portion of the continuation coverage period.

(iii)    During the Term, the Consultant’s outstanding Company restricted stock
unit and non-qualified stock option awards shall continue to vest and/or become
exercisable in accordance with their original vesting schedules, subject to the
Consultant continuing to provide the Services to the Company. Upon the
termination of the Term and the Consultant’s services



--------------------------------------------------------------------------------

hereunder, the Consultant’s Company restricted stock unit and non-qualified
stock option awards, to the extent then-unvested, in each case, as of the date
termination of the Term, shall terminate as of such termination date. The
agreements evidencing the Consultant’s Company restricted stock units and
non-qualified stock options shall be deemed amended to the extent necessary to
give effect to this Section 2(b)(iii).

(c)    Expenses. During the Term, the Company shall continue to reimburse the
Consultant for reasonable and documented out-of-pocket expenses incurred by
Consultant directly in connection with providing the Services contemplated
hereunder, in accordance with the Company’s substantiation and reimbursement
policies applicable to non-employees, as in effect from time to time.

3.    Term and Obligations Upon Termination

(a)    Term. The Consultant’s Services hereunder shall be for a term commencing
on the close of business on the Transition Date and ending as of the close of
business on October 1, 2018 (collectively, the “Term”). Notwithstanding the
foregoing, (i) the Consultant may terminate the Term and the Consultant’s
Services hereunder at any time, for any reason or no reason, and (ii) the
Company may terminate the Term and the Consultant’s Services hereunder only for
Cause (as defined in the Employment Agreement).

(b)    Obligations Upon Termination. Upon a termination of the Term and the
Consultant’s Services hereunder:

(i)    The Company shall pay within thirty (30) days after the date of
termination (or such earlier date as may be required by applicable law), all
amounts owing to the Consultant for Services completed and/or reimbursable
expenses (under Section 2(c) above) incurred through the termination date; and

(ii)    Notwithstanding anything contained herein to the contrary, Section 4
(Confidentiality Agreement), Section 5 (Cooperation), Section 6
(Non-Disparagement) and Section 8 (Independent Contractor) hereof, as well as
the Confidentiality Agreement, as defined in Section 4, shall survive
termination of this Agreement and shall continue in effect.

(c)    Return of Property. Upon the termination of the Term and the Consultant’s
Services hereunder for any reason, the Consultant agrees to return to the
Company all documents of the Company and its subsidiaries (and all copies
thereof) and all other Company property that the Consultant has in his
possession, custody or control unless otherwise agreed with the Company with
respect to certain property such as personal computer. Such property includes,
without limitation: (i) any materials of any kind that the Consultant knows
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof), (ii) computers (including, but not limited to,
laptop computers, desktop computers and similar devices) and other portable
electronic devices (including, but not limited to, tablet computers), cellular
phones/smartphones, credit cards, phone cards, entry cards, identification
badges and keys, and (iii) any correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the customers, business plans, marketing
strategies, products and/or processes of the Company or any of its affiliates
and any information received from the Company or any of its affiliates regarding
third parties.



--------------------------------------------------------------------------------

(d)    Exclusivity of Benefits.    Except as expressly provided in this
Agreement, the Company shall have no further obligations to the Consultant upon
termination of the Term and the Consultant’s Services hereunder.

4.    Confidentiality Agreement. The parties acknowledge and agree that they
have entered into a Confidential Information and Development Agreement, dated
June 3, 2010 (the “Confidentiality Agreement”), and the Consultant hereby
acknowledges and agrees that such agreement shall remain in full force and
effect in accordance with its terms and that the Consultant shall be bound by
its terms and conditions.

5.    Cooperation. In addition to the Services (and without further
compensation), the Consultant agrees that, following the Transition Date, the
Consultant will use commercially reasonable efforts to cooperate with the
Company, to the extent reasonably requested by the Company, to consult, advise
and provide relevant input with respect to: (a) any internal investigation or
administrative, regulatory or judicial proceeding involving matters that were
within the scope of the Consultant’s duties and responsibilities to the Company
and its affiliates during employment with the Company, and (b) the transition of
the Consultant’s prior job duties and responsibilities to any replacement
identified by the Company.

6.    Non-Disparagement. The Consultant agrees not to disparage the Company, any
affiliate of the Company and/or any officers, directors, employees, shareholders
and/or agents of the Company or any affiliate of the Company in any manner
intended or reasonably likely to be harmful to them or their business, business
reputation or personal reputation. The Company shall ensure that its directors
and executive officers do not disparage the Consultant in any manner intended or
reasonably likely to be harmful to the Consultant’s business or personal
reputation.

7.    Representations. The Consultant represents and warrants that the
Consultant has no outstanding agreement, relationship or obligation that is in
conflict with any of the provisions of this Agreement, or that would preclude
the Consultant from performing hereunder or complying with the provisions
hereof, and further agrees that the Consultant will not enter into any such
conflicting agreement or relationship during the Term. The Consultant agrees to
comply with any insider trading policy, ethics policy and business conduct
policy of the Company during the term of this Agreement, but may adopt a
Section 10b5-1 trading plan consistent with such obligations. The Consultant
agrees to not use information received by the Consultant during the term of this
Agreement for personal gain or take advantage of any business opportunities that
arise as a result of this Agreement that might be of interest to the Company.

8.    Independent Contractor. The Consultant expressly acknowledges and agrees
that, as of the Transition Date, he is solely an independent contractor and
shall not be construed to be an employee of the Company in any matter under any
circumstances or for any purposes whatsoever. The Company shall not be obligated
to (a) pay on the account of the Consultant, any unemployment tax or other taxes
required under the law to be paid with respect to employees, (b) withhold any
monies from the fees of the Consultant for income or employment tax purposes or
(c) provide the Consultant with any benefits, including without limitation
health, welfare, pension,



--------------------------------------------------------------------------------

retirement, or any kind of insurance benefits, including workers’ compensation
insurance (except as expressly provided above with respect to COBRA continuation
benefits). Notwithstanding the foregoing, any amounts payable to the Consultant
in respect of his service as an employee of the Company prior to the Transition
Date shall be subject to withholding in accordance with applicable law. The
Consultant acknowledges and agrees that the Consultant is obligated to report as
income all compensation received by the Consultant pursuant to this Agreement,
and to pay any applicable income, self-employment and other taxes thereon. The
Consultant and the Company hereby acknowledge and agree that this Agreement does
not impose any obligation on the Company to offer employment to the Consultant
at any time.

9.    Assignment. This Agreement and the rights and duties hereunder are
personal to the Consultant and shall not be assigned, delegated, transferred,
pledged or sold by the Consultant without the prior written consent of the
Company. The Consultant hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company, or (b) to any third party
(i) that acquires all or substantially all of the assets of the Company or
(ii) that is the surviving or acquiring corporation in connection with a merger,
consolidation or other acquisition involving the Company. This Agreement shall
inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, personal representatives, successors and assigns.

10.    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Consultant: at the Consultant’s most recent address on the records of
the Company.

If to the Company:

Leaf Group Ltd.

1655 26th Street

Santa Monica, CA 90404

Attn: Legal Department

with a copy to:

Goodwin Procter LLP

135 Commonweatlh Drive

Menlo Park, CA 94025

Attn: Anthony McCusker

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

11.    Section 409A.    To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Internal Revenue Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder (“Section 409A”). Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation



--------------------------------------------------------------------------------

or benefits payable under this Agreement may be subject to Section 409A, the
Company shall work in good faith with the Consultant to adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A, including without limitation, actions intended to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A, and/or (b) comply with the requirements of Section 409A; provided,
however, that this Section 11 shall not create an obligation on the part of the
Company to adopt any such amendment, policy or procedure or take any such other
action, nor shall the Company have any liability for failing to do so. Any right
to a series of installment payments pursuant to this Agreement is to be treated
as a right to a series of separate payments.

12.    Governing Law. Any dispute, controversy, or claim of whatever nature
arising out of or relating to this Agreement or breach thereof shall be governed
by and interpreted under the laws of the State of California, without regard to
conflict of law principles.

13.    Entire Agreement; Counterparts. Effective as of the close of business on
the Transition Date, this Agreement, together with the Confidentiality
Agreement, the Release and any applicable stock option and restricted stock unit
agreements, constitutes the complete and final agreement of the parties and
supersede any prior agreements between them, whether written or oral, with
respect to the subject matter hereof. Without limiting the generality of the
foregoing, the Consultant hereby agrees that as of the close of business on the
Transition Date, the Employment Agreement is hereby terminated and shall be of
no further force or effect. No waiver, alteration, or modification of any of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.

14.    Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

LEAF GROUP LTD. By:   /s/ Sean Moriarty   Sean Moriarty   Chief Executive
Officer

 

CONSULTANT /s/ Daniel Weinrot Daniel Weinrot

 

[Signaure page to Weinrot Consulting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Leaf Group Ltd., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under that certain Consulting Agreement,
dated as of March 1, 2018, between the Company and the undersigned (the
“Consulting Agreement”), (ii) to payments or benefits under any equity award
agreement between the undersigned and the Company, (iii) with respect to
Section 2(c) of the Consulting Agreement, (iv) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with the Company, (v) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company, or (vi) to any Claims which cannot be waived
by an employee under applicable law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)    THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;

(B)    THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C)    THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE
THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of                         , 2018.

 

 

 

Daniel Weinrot

 

A-2